DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant amended claims 1-6, 8, 9 and 18.
Status of claims:
Claims 1-6 and 8-18 are pending in this office action.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6 and 8-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/22/22 has been entered.
Claim Rejections - 35 USC § 112
Claims 9-18 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicant fails to describe in the specification “a payload” of a data packet.  Although, Applicant describes data packet but not the payload. Applicant should amend claims and/or specification to better clarify Applicant’s claimed subject matter .Al
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 6, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang-Fu et al. (US20200322834) (hereinafter Huang-Fu) in view of Foti et al.(US20200305211) (hereinafter Foti).
Per claim 1,  Huang-Fu discloses a method of operating a cellular communication system, the method comprising: establishing a data connection between a mobile device and a digital entity external to the cellular communication system (paragraph 0064, i.e. a PDU session establishment request message 311 can be transmitted from the UE 102 to the SMF 123); within the data connection, identifying a request for one of a plurality of data packet sessions: in response to identifying (paragraph 0028, i.e. the SMF 123 is configured to manage UE sessions passing through the UPF 122. For example, the SMF 123 can be configured to perform functions of establishment, modification, and release of individual sessions and allocation of IP addresses per session), inspecting the request[ paragraph 0064, PDU request] via a session management function-packet data network gateway-control (SMF+PGW-C) [ paragraph 0036, i.e. PDU session 104 to the MME 111, the PGW-C in the SMF 123] for at least one protocol data unit within the one of the plurality of data packet sessions to determine a first service with which the at least one protocol data unit is associated, wherein the at least one protocol data unit comprises first user data and first session data (paragraphs 0037 and 0038, Fig 1 an d 2,  i.e. a mapping relationship 200 between a PDU session 210 in a 5GS 219 and a PDN connection 220 in an EPS 229 when inter-system change between N1 mode and S1 mode takes place and  the EPC 110 and the 5GC allow the UE 101 (or 102) to be served within the serving areas of the EPC 110 and the 5GC 120, respectively and the PDU session 210 includes three QoS flows 211-213 via EPS or 5GC); and in response to determining the first service but fails to explicitly disclose  selecting, by a policy control function(PCF) coupled with the SMF+PGW-C, a policy from a policy database coupled with the PCF for governing the one of the plurality of data packet sessions corresponding to the first service.
In an analogous field of endeavor, Foti discloses selecting, by a policy control function(PCF) coupled with the SMF+PGW-C, a policy from a policy database coupled with the PCF for governing the one of the plurality of data packet sessions corresponding to the first service (paragraph 0150, i.e. . the PGW-C/SMF 380′ may seek assistance from the PCF 350 prior to responding to the PDU session request as illustrated in step 3050a of FIG. 3a. The PGW-C/SMF 380′ may send the container or the content of the container and The policy entity 350 is the same policy entity used by the EPC 330. The PGW-C/SMF 380′ is either configured to use the same policy entity 350 based on the DNN (as the APN and DNN indicate IMS) or the policy entity 350 serving the wireless device 300 is obtained from the subscriber database.  The policy entity 350 may also determine based on the received UE identity or the received P-CSCF identifier in the container that the UE identity used in 5G (Received identity) maps to the UE identity used in 4G and correspond to the same UE 300 and that an Rx/N5 session with the P-CSCF 390 exists).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to have incorporated the teachings of Foti into the Huang-Fu, where Huang-Fu provides  receiving a “create new evolved packet system (EPS) bearer” operation code in a mapped EPS bearer contexts information element (IE) in a first protocol data unit (PDU) session modification command message for creating a mapped EPS bearer context at a user equipment (UE) in a wireless communication system and methods and apparatus for supporting IMS session continuity for a wireless device supporting single radio for 4G and 5G and simultaneous access and connectivity to a DN over 4G and 5G networks. The 4G and 5G networks may share the user plane and/or share a policy framework or may be completely independent of each other in order to support varying technologies for either 4G and/or 5G and policies over communication system, see Foti, paragraphs 0011, 0012 and 0150.
	Per claim 2, the combination discloses the method of claim 1, further Huang-Fu discloses  comprising: identifying a second request for a second of the plurality of the data packet sessions within the data connection (paragraph 0062, modification process can be requested, examiner interprets nowhere in the specification specify a second request, in the Applicant’s specification paragraph 0016, discuss “The SMF 134b is responsible for checking whether requests from the subscriber device 102b are compliant with the user's subscription including session types and quality of service (QoS) limits using policies stored in a first policy control function 136b and a second policy control function 137b” ) inspecting the second request for second set of protocol data unit within the second of the plurality of the data packet sessions in the second request (paragraph 0053 and 0055, Fig 2, i.e. modify EPS bearer context request message where from QOS flow 1-3 for 4G maybe be modified QOS flow 1-3 for 5G, examiner interprets, where a second set is interpreted as QOS rule/ flow data as policy information for either 4G or 5G based on the request or modified request) and ; determining a second service associated with the second of the plurality of the data packet sessions as function of the second set of protocol data unit (paragraph 0060, Fig 2, i.e.  the second session switch process 232 can be performed to switch the PDN connection 220 in the EPS 229 to the PDU session 210 in the 5GS 219); determining, by the SMF+PGW-C, that a second service associated with the second of the plurality of the data packet sessions within the data connection is different from the first service (paragraph 0036, i.e. upon the inter-system change from N1 mode to S1 mode, the AMF 121 can provide a session context [e.g., including associated EPS bearer context parameters and/or mapping relationship between QoS flows and EPS bearers] corresponding to the PDU session 104 to the MME 111, the PGW-C in the SMF 123) Foti discloses  routing a second policy request to a second PCF based on the second service and at the second PCF, selecting a second policy different from the policy, wherein the second policy corresponds to the second service(paragraph 0150 and 0175, i.e. the PGW-C/SMF 380′ may seek assistance from the PCF 350 prior to responding to the PDU session request as illustrated in step 3050a of FIG. 3a. The PGW-C/SMF 380′ may send the container or the content of the container, the DNN, the UE identity used in 5G, the type of access used by the UE 300 (i.e., 5G), the type of core network accessed by the UE 300 (i.e., 5GCN) and may include an indication of linking the new session to the PDN connection established over 4G, where the PGW-C/SMF determines whether the wireless device is allowed simultaneous access to a DN over 4G and 5G is performed with the assistance from a policy control entity and an indication of UE capability of supporting simultaneous access to 4G and 5G, similar rationale as explained in claim 1).
	Per claim 4, the combination discloses the method of claim 2, wherein Foti the data connection is
a first Gx Interface for a 4G system (paragraph 0131, Fig 5 , ref. PGW 340 to PCRF 350, i.e.  Gx connection) or a 5G system.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to have incorporated the teachings of Foti into the Huang-Fu, in order to have a better quality of service by supporting simultaneous connections via different networks using different RATs with supporting policies, such as 4g and 5g , see Foti, paragraphs 0007, 0016 and 0131.
Per claim 6, the combination discloses the method of claim 2, wherein  Foti discloses wherein the first service is a VOLTE service and the second service is a video over LTE (VILTE) service (paragraph 0011 and 0012, VoLTE and ViLTE over EPC and LTE).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to have incorporated the teachings of Foti into the Ma, in order to have a
better quality of service by supporting simultaneous connections via different networks using different
RATs such as VoLTE and ViLTE and policies, see Foti, paragraphs 0010, 0011 and 0016.
Per claim 8, the combination discloses the method of claim 1, further Foti discloses comprising: receiving an instruction from a user specifying service levels on an application-by-application basis for applications on mobile device that uses the data connection (paragraph 0031, i.e. an indicator that the wireless device is simultaneously connected to the communication system 5GCN and the other communication system 4G CN and as a result receive from the AF an instruction to maintain at least one of the data connection or the existing data connection).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to have incorporated the teachings of Foti into the Huang-Fu, in order to have a better quality of service by supporting simultaneous connections via different networks using different RATs with supporting policies, such as 4g and 5g, as well as indicating services at the application function, see 0010, 0011 and 0031. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang-Fu and Foti as applied to claim2 above, and further in view of Bouvet et al. (US20180049086) (hereinafter Bouvet).
 Per claim 3, the combination discloses the method of claim 2, wherein Foti discloses the service
is a voice over LTE (VOLTE) service (paragraph 0011, VoLTE) but Huang-Fu and Foti fails to disclose the
second service is a rich communication service (RCS).
In analogous field of endeavor, Bouvet discloses the second service is a rich communication
service (RCS)( paragraph 0024, the second communications service may be an RCS communications
service).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to have incorporated the teachings of Bouvet into the Huang-Fu and Foti, where Bouvet discloses a terminal and a method for configuring such a terminal are provided for a user
subscribed to an operator of a communication network, referred to as the nominal network in order to
provide better quality of services via RCS service through second network with different access points,
see Bouvet. paragraphs 0013 and 0019.
	Per claim 5, the combination discloses the method of claim 2, but fails to explicitly disclose
wherein the first service is a data Internet of Things (loT) service and the second service is a VOLTE loT
service.
In analogous field of endeavor, Bouvet discloses wherein the service is a data Internet of Things
(loT) service and the second service is a VOLTE loT service.(paragraph 0098, the SGW gateway selects
the accessPGW_1I gateway which is placed at an interconnection of the mobile access network of the
operator of the terminal UE and of the Internet communications network)and the second service is a
VOLTE loT service(paragraph 0005, video over LTE).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to have incorporated the teachings of Bouvet into the Huang-Fu and Foti in order to provide better quality of services via PGW-I internet communication service through second network VoLTE, see Bouvet, paragraphs 0005, 0013 and 0098.
Allowable Subject Matter
Claims 9-18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112 rejection, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter a session management function-packet data network gateway-control(SMF+PGW-C) including a deep packet inspection module, the deep packet inspection module determining a service associated with a payload of a data packet.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH E DEAN, JR whose telephone number is (571)270-7116. The examiner can normally be reached Mon-Fri 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH E DEAN, JR/             Primary Examiner, Art Unit 2647